Citation Nr: 0710995	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-37 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to a compensable rating for lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1995 to June 2004.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for lumbosacral strain, rated 
noncompensable, effective June 5, 2004.  The veteran's claims 
file is under the jurisdiction of the Anchorage, Alaska RO. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The veteran was examined at the request of the RO in February 
2004, well prior to his discharge from active duty.  
Subsequent private chiropractor and VA treatment records 
received suggest greater impairment than was found on the 
February 2004 examination; consequently, a contemporaneous 
examination is indicated.

Furthermore, it appears that all pertinent treatment records 
have not been associated with the claims file.  In 
particular, a private chiropractor refers (see letter of 
October 2004) to a report by a Dr. P.  Records of Dr. P's 
evaluation or treatment of the veteran have not been secured.  
Finally, it also appears that private chiropractor's records 
in the claims file are also incomplete.  [Notably under 
38 C.F.R. § 3.158, if records requested in conjunction with a 
claim are not received within a year of the request, the 
claim shall be considered abandoned.]  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he received for his low back 
disability since his discharge from 
service in June 2004.  With his 
cooperation (i.e., by completing any 
necessary waivers for the records) the RO 
should secure complete clinical records 
from all sources identified.  Of 
particular interest are any records from 
Dr. P. (mentioned above).  

2.  The RO should then arrange for an 
orthopedic examination of the veteran to 
determine the current severity of his 
lumbosacral strain.  The veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.  The examiner must be provided 
a copy of the current criteria for spine 
disability, and the clinical findings by 
the examiner must be sufficiently detailed 
to allow for rating under all pertinent 
criteria.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order,  for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

